OFFICE SPACE — INDIAN AFFAIRS COMMISSION While the State Board of Public Affairs must provide and exercise the responsibility for the designation and allotment of suitable office space for the Indian Affairs Commission, the matter of rental charge or not is a question to be determined on the basis of the designation of office space to the Indian Affairs Commission by the State Board of Public Affairs.  The Attorney General has considered your request for an opinion wherein you, in effect, ask the following question: Whether the language of Title 74 O.S. 1201 [74-1201] (1971) means that the State Board of Public Affairs shall provide, without rental charge suitable office space for the Indian Affairs Commission in the State Capitol or other buildings in the State Capitol area? Your question, therefore, involves the construction and application of Section 74 O.S. 1201 [74-1201] which provides materially as follows: ". . . The State Board of Public Affairs shall provide suitable office for said Commission in the State Capitol or other buildings in the State Capitol area." It is apparent from the wording of the above statute that the Legislature intended that the State Board of Public Affairs would have legal responsibility for the designation and allotment of suitable office space for the Indian Affairs Commission. As to the rental charge, this matter involves a question to be determined based on circumstances of designation of office space made by the State Board of Public Affairs. If the designation of office space to the Commission by the State Board of Public Affairs involves buildings in the State Capitol area that are subject to the provisions of the Oklahoma Capitol Improvement Act, 73 O.S. 151 [73-151] (1971), et seq., the Indian Affairs Commission would be subject to rental fees. Likewise, if suitable office space was designated in the State Capitol where there were no outstanding obligations, the Indian Affairs Commission would not be subject to rental fees.  It is, therefore, the opinion of the Attorney General that your question be answered accordingly: While the State Board of Public Affairs must provide and exercise the responsibility for the designation and allotment of suitable office space for the Indian Affairs Commission, the matter of rental charge or not is a question to be determined on the basis of the designation of office space to the Indian Affairs Commission by the State Board of Public Affairs.  (Nathan J. Gigger)